IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MANUAL RAMON CIENFUEGOS                      : No. 76 WM 2020
                                             :
                                             :
             v.                              :
                                             :
                                             :
THE ROMAN CATHOLIC DIOCESE OF                :
PITTSBURGH AND HOLY FAMILY                   :
INSTITUTE                                    :
                                             :
                                             :
PETITION OF: THE ROMAN CATHOLIC              :
DIOCESE OF PITTSBURGH                        :


                                     ORDER



PER CURIAM

      AND NOW, this 18th day of November, 2020, the Application “for Extraordinary

Relief and Stay Pending Outcome of Dispositive Appeal” is DENIED.